Case 1:19-cv-00703-WJ-JFR Document 5-44 Filed 08/01/19 Page 1 of 12




               EXHIBIT 42
      Case 1:19-cv-00703-WJ-JFR Document 5-44 Filed 08/01/19 Page 2 of 12




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


DINÉ CITIZENS AGAINST RUINING       )
OUR ENVIRONMENT, et al.,            )     Case No. 1:19-cv-00703
Plaintiffs,                         )
v.                                  )     DECLARATION OF MIYA
DAVID BERNHARDT, et al.,            )     KING-FLAHERTY
Defendants.                         )
__________________________________________________________________________



I, Miya King-Flaherty, declare as follows:

1.     I am over 18 years of age and am competent to testify.

2.     The information in this declaration is based on my personal experience and my review of

publicly available information.

3.     I live in Albuquerque, New Mexico. I am an employee at the Sierra Club Rio Grande

Chapter in Albuquerque, New Mexico. I am also a member of the Sierra Club. I have worked

with the Chapter for 3.7 years as an organizer focusing on oil and gas impacts to public health,

air quality, and the environment in the Greater Chaco region in northwestern New Mexico. My

official title is Our Wild America New Mexico Organizing Representative.

4.     The mission of the Rio Grande Chapter is to explore, enjoy and protect the planet,

through prioritizing actions that protect the climate, clean air, clean water, and conserving

wildlife and public lands in New Mexico and West Texas.

5.     In my professional capacity, my work entails traveling often to the Tri-Chapter area in

the Greater Chaco region that is comprised of Counselor, Ojo Encino and Torreon/Starlake

chapters. Most of my travel has been to Counselor, Ojo Encino or Nageezi to talk to community


                                                 1
      Case 1:19-cv-00703-WJ-JFR Document 5-44 Filed 08/01/19 Page 3 of 12




members and work very closely with individuals in the region that have experienced the impacts

of expanded drilling and hydraulic fracturing of the Mancos-Gallup shale. I have also

experienced impacts firsthand.

6.     The Bureau of Land Management (BLM) is the primary agency responsible for

approving application permits to drill (APDs) for new wells in the near Chaco Culture National

Historical Park and throughout the Greater Chaco region that overlaps with the Eastern Navajo

Agency (ENA). ENA is comprised of 31 Navajo chapters including Counselor, Ojo Encino,

Torreon/Starlake, and Nageezi. The Greater Chaco area is also called the Checkerboard area

because it covers multiple land jurisdictions such as Tribal Trust (split estate) land administered

by BLM, public lands, private, and tribal allotment lands.

7.     Counselor and Nageezi are among several chapters that are experiencing increased

development as a result of permitting activities by the BLM Farmington Field Office (FFO). The

FFO has yet to update its 2003 Resource Management Plan that fails to consider the cumulative

direct and indirect impacts of multi-stage horizontal fracking. In 2014, the BLM FFO office

admitted it needed to update its management plan to analyze and assess the impacts of horizontal

fracking technology; however, this process is still on-going.

8.     In March 2016, I was invited to visit a home that was 330 feet from a newly developed

fracking well approved by the BLM in Nageezi. There were several other homes within close

proximity as well. In July 2016, an explosion of 36 storage tanks occurred at the well near the

house I visited in March. The explosion caused a fire that burned continuously for days, caused

55 residents to evacuate, and resulted in some community members losing livestock and pets.




                                                 2
    Case 1:19-cv-00703-WJ-JFR Document 5-44 Filed 08/01/19 Page 4 of 12




Photo of the house 330 feet from the well I visited. Photo by Miya King-Flaherty March 2016




            Photo of the distance of the fracking derrick near the house I visited.

                         Photo by Miya King-Flaherty March 2016



                                              3
      Case 1:19-cv-00703-WJ-JFR Document 5-44 Filed 08/01/19 Page 5 of 12




9.     I have also traveled on roads that are heavily used by the oil and gas industry to transport

production materials. The local roads were never built to withstand intensive industrial use. On

multiple occasions when traveling to the area, I have had to pull over to allow a speeding truck to

pass and have been tailgated, thus pulled over to ensure my safety.

10.    When I traveled to see well sites that are located in the community, or neighborhoods in

Counselor area I have had to drive on roads that are not maintained by the oil and gas operators

that frequently use them. I have seen and tried to avoid ruts in the road are as deep as a foot. This

makes it very difficult to travel on roads that are the only access point to local communities.

11.    Road conditions are also dangerous during dry months when trucks speed to a site

because it creates a lot of dust. The dust impacts visibility making it hard to see. On several

occasions, I have traveled to ‘Corn Field’ and ‘Cross Roads’ area in Counselor and have had to

stop or pull over after a truck has sped by because it affected my visibility.




                                                  4
      Case 1:19-cv-00703-WJ-JFR Document 5-44 Filed 08/01/19 Page 6 of 12




                      Photo of a truck using a rural road in Counselor area.

                           Photo by Miya King-Flaherty February 2016

12.    As expanded oil and gas development occurs, so do the risks of poor air quality. In

Counselor, the majority of residents, around 700 people, live within 1-mile of one or more wells,

including horizontally fracked wells. I traveled to locations near several well sites that have been

permitted by the BLM that are in close proximity to where people live. On several occasions I

can recall feeling light-headed or nauseous. When I visited near such a site in February 2016, I

had the opportunity to see through a FLIR Infrared camera. In collaboration with Earthworks, I

organized a “tour” to raise awareness of oil and gas sites in the Greater Chaco region.

Earthworks is a nonprofit organization dedicated to protecting communities and the environment

from the adverse impacts of mineral and energy development while promoting sustainable

solutions. Earthworks FLIR camera technician explained that the FLIR Infrared camera they use

makes visible gas emissions that are not otherwise visible to the naked eye. These gasses are a

combination of hydrocarbons that include methane as well as other volatile organic compounds.

I saw copious amounts of gas leaking from a storage tank as well as vented gas. The fumes were

overwhelming and I had to get back in the car and wait.

13.    Since many community members talk about the impacts of drilling on air quality and

have expressed concerns about oil and gas operators continuously flaring natural gas for months

on end at some sites, I became part of a working group called the Counselor Health Impact

Assessment - Hozhogo’na’ada Committee that started taking air samples in November 2016. The

sites are in densely populated areas and within 1-mile of a residence or public place. Below is a




                                                 5
      Case 1:19-cv-00703-WJ-JFR Document 5-44 Filed 08/01/19 Page 7 of 12




picture of a flare that was identified by a community member as flaring for over a month. The

Committee used such reports from community members to decide where to collect air samples.




                         Photo by Miya King-Flaherty November 2016

14.    Below is a picture of a community member taking an air sample during a training session

in November 2016 at the BLM site previously shown.




                                               6
      Case 1:19-cv-00703-WJ-JFR Document 5-44 Filed 08/01/19 Page 8 of 12




                          Photo by Miya King-Flaherty November 2016

15.    In addition to working in the Greater Chaco area, I also recreate there. I have visited

Chaco Culture National Historical Park on several occasions and see how the landscape has

changed by the proliferation of oil and gas wells. There are noticeably more wells along US

Highway 550, which is the route I normally take to visit the Park. I have seen oil and gas trucks

at the intersection of Rd 7900 and 550, which hinders my personal experience of going to a

UNESCO World Heritage Site. Chaco Park has so much rich, cultural history that gives me a

personal and spiritual connection to what the area meant to the inhabitants of the past and what it

represents to modern day tribes.

16.    I visited Chaco Culture National Historical Park in April 2017 with my husband and his

parents who traveled from England. We went on a guided tour to the major great houses. What

was memorable about that visit was the tour guide admitting how little they know about the

people that inhabited Chaco Canyon and what it truly meant to them and more needed to be


                                                 7
      Case 1:19-cv-00703-WJ-JFR Document 5-44 Filed 08/01/19 Page 9 of 12




studied about the place. We also walked to other sites in the region and saw a herd of Elk--this

was the first time my In-laws from England have seen a herd of Elk. This was an amazing

experience that made me feel connected to nature and the region.




                            Photo by Miya King-Flaherty April 2017

                              (Picture of my husband at a Kiva site)




                                                8
      Case 1:19-cv-00703-WJ-JFR Document 5-44 Filed 08/01/19 Page 10 of 12




                             Photo by Miya King-Flaherty April 2017

                                (Picture of Elk herd at Chaco Park)

17.    I also visited Chaco National Historical Park in April 2019. As I left the Park to get back

on US Highway 550 heading north, the fumes associated with oil and gas extraction are very

noticeable. I have also come across a rotten egg smell, which I understand is hydrogen sulfide.

The industrialized nature of drilling operations in the region has diminished the profound

experience I used to come away with after visiting the Park. Rather than thinking about the

Puebloan culture that used to live there and the amazing construction feat from a thousand years

ago, I think about the air quality and potential health impacts I am exposed to, like breathing in

volatile organic compounds that have been shown to correlate with upper respiratory diseases

and asthma. I also think about how this culturally significant landscape is being fragmented and

that there are unidentified cultural resources that are being desecrated. I also no longer feel the




                                                  9
      Case 1:19-cv-00703-WJ-JFR Document 5-44 Filed 08/01/19 Page 11 of 12




solace I experienced when traveling because the oil and gas rigs and trucks take away from what

used to be a peaceful place beyond the immediate vicinity of Chaco Park.

18.    I plan on visiting Chaco Park again in the future. My next visit will be in the fall of 2019.

I plan to organize an awareness event this fall on the impacts of oil and gas to this sacred

landscape. I expect to visit Chaco Park once or twice a year for recreational enjoyment for as

long as I live in Albuquerque, and I have no plans to move away from Albuquerque.

19.    The addition of more wells in the region would impact my sense of safety when driving

to Chaco Park and also my recreational enjoyment of the area. There are great places to hike and

camp. I have camped at Chaco Park and at Angel Peak, which is in the area. When I visit the

area it draws me spiritually because of what it meant to the ancient Puebloans. There is more we

can learn about the history of the place and people. More wells will result in the permanent

desecration of cultural and archeological sites that have yet to be discovered. I am also drawn to

this place because I have a background in anthropology and learning about the archeological past

and culture of the ancient Chacoan culture is intriguing to me.

20.    The addition of more wells would also impact my sense of safety for community

members that live in the region. I have developed relationships with community members

impacted by increased drilling that I worry about.

21.    Under the National Environmental Policy Act (NEPA), the BLM is responsible for

undertaking thorough analysis of the potential impacts that expanded development has on human

health and the environment. In my experience, this has not been done nor has the BLM made any

concerted effort to rectify this gross oversight, despite admitting in 2014 that it needs to update

its resource management plan.


                                                 10
  Case 1:19-cv-00703-WJ-JFR Document 5-44 Filed 08/01/19 Page 12 of 12




22.    I declare under penalty of perjury under the laws of the United States, 28 U.S.C. § 1746,

that, to the best of my knowledge, the foregoing is true and correct.



Dated this_
          30th day of July 2019, from Albuquerque, NM.



                                                                        �0i1J»½
                                                      Miya King-Flaherty


                                                      �




                                                 11
